WOODLEY, Judge.
The conviction is for adultery. The punishment, a fine of $500.
The female named in the indictment was placed on the stand by the state and denied that the offense had been committed. The state then introduced a statement made by her to the grand jury wherein she swore to an adulterous relationship with appellant.
The statement made to the grand jury was hearsay and was not competent evidence to establish the facts therein stated. See Branch’s Crim. Law, Sec. 866, p. 548; Rice v. State, 135 Tex. Cr. R. 390, 120 S.W. (2d) 588.
The state’s proof consists solely of the confession of appellant and is therefore insufficient to sustain the conviction. See Watson v. State, 154 Tex. Cr. R. 438, 227 S.W. (2d) 559.
The judgment is reversed and the cause remanded.
Opinion approved by the court.